Citation Nr: 0625535	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-43 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for end stage renal 
disease, status post kidney transplant. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from May 1956 to July 1964.  This 
matter comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision.  


FINDINGS OF FACT

1.  Hypertension did not manifest in service or for three 
decades post-service discharge and has not been shown to be 
related to the veteran's active duty.

2.  End stage renal disease, status post kidney transplant 
has not been shown to be related to the veteran's active 
duty. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  End stage renal disease, status post kidney transplant 
was not incurred in or aggravated by active military service 
and calculi of the kidney may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2003, July 2003, 
and May 2005.  The RO specifically informed the veteran of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
essentially told to submit any evidence pertaining to his 
claims.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has 


identified any additional pertinent evidence that could be 
obtained to substantiate his claims. The Board is also 
unaware of any such evidence.  In a statement received in 
April 2005 and during a May 2005 telephone conversation with 
the RO, the veteran indicated that he did not have any 
additional evidence to submit.   VA obtained a medical 
opinion regarding service connection for renal disease and 
post kidney transplant.  Therefore, the Board is satisfied 
that VA has complied with its duty to assist the veteran in 
the development of the facts pertinent to the claims.

In light of the Board's denial of the appellant's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Analysis

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there 


is a showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).


1.  Hypertension

VA law and regulations provide that if hypertension becomes 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 
3.307, 3.309. 

In this case, there is no question that the veteran currently 
has hypertension.  Numerous private and VA medical records 
show treatment for hypertension and he meets the first test 
to prove service connection.  

The question for consideration here is whether the second and 
third proofs of service connection are demonstrated.  They 
are not.  Service medical records are negative for any 
findings of hypertension.  The examination at service 
discharge showed a normal blood pressure reading.  This 
evidence is against the veteran's claim because it fails to 
show medical evidence of hypertension in service.  The 
veteran's statements that his hypertension is related to the 
kind of work he did in service is not competent medical 
evidence upon which to base an award.  The veteran is not 
shown to possess the special medical training required to 
make this connection.  To the extent that the veteran himself 
has claimed hypertension is related to service, as a layman, 
he has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Next, the review of this claim turns to whether it may be 
granted upon a showing that hypertension manifested within 
the presumption period under 38 C.F.R. 
§ 3.307 and the veteran presently has the same condition; or 
if hypertension manifested during service (or during the 
presumptive period), but was not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition as 
described above.

A review of the file reveals no evidence that the veteran had 
the disability in service or within one year of service 
discharge, as the earliest relevant medical records are dated 
in the 1990's.  His statement that hypertension was first 
diagnosed in 1964 is not supported by any medical evidence 
showing such a diagnosis or treatment of the condition in the 
years between 1964 and 1990.  Such evidence would tend to 
prove continuity or symptoms or of a diagnosis.  Treatment 
for hypertension is first demonstrated almost 30 years after 
service.  This does not demonstrate continuity of treatment 
and fails to show that the veteran's hypertension is related 
to service.  The veteran's contentions that hypertension was 
diagnosed by Dr. Turner in November 1964 and the March 2005 
VA examination report's impression of longstanding 
hypertension are noted.  However, there are no medical 
records from any source which document treatment for 
hypertension in 1964 or for many years thereafter.  The VA 
examiner's comment does not provide a year for the onset of 
the veteran's hypertension.  

Furthermore, there is no opinion which provides a nexus 
between service and hypertension.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).  VA obtained no medical opinion in 
connection with the veteran's claim of service connection for 
hypertension; however, a medical opinion was not needed with 
regard to that claim because there is no competent evidence 
indicating that the veteran's hypertension is associated with 
an established event, injury, or disease in service.  Thus, 
while there is a current diagnosis of hypertension, there is 
no true indication that the disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The lack of diagnosis of the claimed disability until many 
years post-service indicates any opinion relating pertinent 
disability to service would certainly be speculative. 
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).  Therefore, service connection for 
hypertension is denied.  

In sum, the preponderance of the evidence is against finding 
that the veteran's hypertension was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  End stage renal disease, status post kidney transplant

If calculi of the kidney manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309. 

The medical evidence clearly shows that the veteran 
experienced renal failure and had a kidney transplant in 
2003.  VA medical records and private medical records both 
show treatment for this disability.  

Service medical records show that the veteran was seen for 
pain in his left side in December 1962.  An impression of 
suspected calculus in left ureter was noted but not 
confirmed.  The examination at service discharge demonstrated 
normal clinical evaluation for all systems.  That report also 
noted that the veteran passed a kidney stone in December 1963 
with no subsequent trouble. 

The issue in this case is whether the veteran's current 
disability is related to service, specifically if in-service 
suspected calculus in left ureter is related to service.  In 
March 2005, VA afforded the veteran an examination to 
determine the nature and etiology of his disability.  The 
examiner found that it was less likely than not that renal 
calculi resulted in renal failure.  He noted that there was 
not enough information to verify a process caused by renal 
stones which could have resulted in end stage renal disease.  
Additionally, multiple VA medical records note that the 
veteran's renal disease is of unknown etiology (for example, 
an April 2003 record).  Absent in the record is an opinion 
which provides a nexus between the veteran's current kidney 
disease and service.  Moreover, the first indication of this 
disability in the record was not until the 1990's which is 
beyond the one year presumptive period for service 
connection.  It is for these reasons that service connection 
is unwarranted.   

Other medical evidence of record indicates that the veteran's 
kidney failure was related to hypertension.  For example, the 
May 2005 VA examiner stated that long standing hypertension 
could have possibly resulted in renal failure.  However, 
service connection on a secondary basis would be unwarranted 
as the veteran is not service-connected for hypertension.  
See 38 C.F.R. §§ 3.303, 3.310.

To the extent that the veteran himself has claimed his renal 
disease is related to service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's renal disease was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for hypertension is denied.

Service connection for end stage renal disease, status post 
kidney transplant is denied. 



____________________________________________
 MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


